EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
Election/Restrictions
Claims 1-3, 5-11, 13, and 15 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 16-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 16-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 3/30/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with J. Jeffrey Gunn on 7/11/2022.

The application has been amended as follows: 
In the claims:
Claim 1, last line “pocket.” Has been changed to –pocket; wherein the machinable portion is at least partially annular and is made of metal or metal alloy.--.

Claim 4 has been cancelled.

Claim 8, line 2 “an annular portion” has been changed to –the at least partially annular portion--.

Claim 11, line 4 “material; and” has been changed to –material;--;
Claim 11, line 8 “element pocket.” Has been changed to –element pocket; and wherein at least one of the plurality of integral material machinable portions is at least partially annular and is made of metal or metal alloy.--.

Claim 13, line 4 “material; and” has been changed to –material;--;
Claim 13, line 8 “element pocket.” Has been changed to –element pocket; and wherein at least one of the plurality of integral material machinable portions is at least partially annular and is made of metal or metal alloy.--.

Claim 16, line 6-7 “a bit body of an earth-boring rotary drill bit” has been changed to –the bit body--;
Claim 16, line 8 “pocket;” has been changed to –pocket, wherein the machinable portion  is at least partially annular and is made of metal or metal alloy;--.

Claim 17, line 2 “define a” has been changed to –define the--.

Claim 19, line 5 “a bit body of an earth-boring rotary drill bit” has been changed to –the bit body--;
Claim 19, line 7 “pocket;” has been changed to –pocket, wherein the machinable portion  is at least partially annular and is made of metal or metal alloy;--;
Claim 19, line 13 “a bit body” has been changed to –the bit body--;
Claim 19, line 18-19 “a cutting element pocket” has been changed to –the cutting element pocket--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Shirley US4720371 teaches a drill bit with displacements/ formers 21a-e made of steel (Column 2: 49-51), but does not teach these displacements are sized and shaped to be machined to form cutting element pockets. The formers 21a-e are not integral with the machinable portion of the bit body, as they are removed (Column 6: 3-5).
Izaguirre, et al. teaches an integral displacement 13, but does not teach an at least partially annular displacement made of metal or metal alloy, as 13 is made of Tungsten Carbide (WC) ¶0027, which is a ceramic.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cathleen Hutchins whose telephone number is (571)270-3651. The examiner can normally be reached M-Th 11am-9:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Examiner is teleworking full time outside of the Washington DC area.  It is strongly recommended that interviews be conducted telephonically, as availability for in-person interviews are extremely limited.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CATHLEEN R HUTCHINS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        /C.R.H/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        7/11/2022